Case 8:17-cv-01635-JSM-AEP Document 15 Filed 06/05/19 Page 1 of 2 PagelD 61
FILED

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA — 209 JUN-5_ AM 6: 46

TAMPA DIVISION ant
can us s AISiR eT 7 COURT
cu
TAMPA. FLORIDA

UNITED STATES OF AMERICA

Plaintiff,
ex rel.
ADRIAN MARRULLIER,
Relator,
v. No. 8:17-cv-1635-T-30-AEP
EX PARTE
UNDER SEAL

[31 U.S.C. § 3730(b)(2)]
BISK EDUCATION, INC.,
BISK FAMILY FOUNDATION, INC.,
FLORIDA INSTITUTE OF TECHNOLOGY, and
JACKSONVILLE UNIVERSITY,
Defendants.
/
ORDER

THIS CAUSE came before the Court on Relator’s Notice of Voluntary Dismissal
of this action and the United States’ Notice of Consent to Dismissal without Prejudice.
The Court has considered the record and is otherwise fully advised in the premises:

Accordingly, it is

1. ORDERED that this action is dismissed without prejudice as to Relator
Adrian Marrullier and without prejudice as to the United States; and

2. ORDERED that the seal shall be lifted upon the Relator’s Complaint, the
Relator’s Notice of Voluntary Dismissal. the United States’ Notice of Consent to

Dismissal without Prejudice, this Order, and any subsequent filings in this case. All other

contents of the Court’s file in this action shall remain under seal and not be made public.
Case 8:17-cv-01635-JSM-AEP Document 15 Filed 06/05/19 Page 2 of 2 PagelD 62

th
DONE and ORDERED in Chambers in Tampa, Florida, this 4 day of

Sune, 2019.

 
   

4 Merb,

. MOODY, JR. =
D STATES DISTRICT JUDGE

JAM
UNIT

 

Copies to:
Christopher J. Emden Kevin J. Darken
United States Attorneys’ Office Kevin J. Darken Law Group, LLC
400 North Tampa Street, Suite 3200 332 S. Plant Ave.
Tampa, FL 33602 Tampa, Florida 33606
Counsel for the United States of America Counsel for Relator

 

 

 

 
